356 S.W.3d 884 (2012)
Ray VOLK, Appellant/Employee,
v.
CHRYSLER, LLC, Respondent/Employer, and
Old Carco, LLC, c/o Sedgwick CMS, Respondent/Insurer, and
Treasurer of the State of Missouri, Custodian of the Second Injury Fund, Respondent/Additional Party.
No. ED 96876.
Missouri Court of Appeals, Eastern District, Division One.
January 17, 2012.
Rick Barry, St. Louis, MO, for Appellant.
Mary Anne Lindsey, Robert M. Evans, St. Louis, MO, for Respondent, Chrysler LLC and Old Carco LLC c/o Sedgwick CMS.
Chris Koster, Atty. Gen., Beth Harris, St. Louis, MO, for Respondent, Treasurer of the State of Missouri.
Before CLIFFORD H. AHRENS, P.J., ROY L. RICHTER, J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
Ray Volk ("Claimant") appeals from the decision of the Labor and Industrial Relations Commission ("the Commission") denying him disability benefits following the conclusion of his employment with Chrysler, LLC ("Employer"). Claimant argues the Commission erred in discounting his testimony and that of his medical expert and that Claimant proffered substantial, competent evidence linking his work activities to his resulting carpal tunnel syndrome.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).